Citation Nr: 0928558	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  05-14 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
syndrome (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1962 to October 
1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

The Veteran testified before the undersigned at a June 2009 
travel board hearing at the Phoenix, Arizona RO.  A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is required to 
fairly consider the Veteran's claim for service connection 
for PTSD.  Service connection for PTSD can be awarded when 
the record contains (1) a current medical diagnosis of PTSD, 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred, and (3) medical evidence 
establishing a nexus between the claimed in-service stressor 
and the current symptomatology of the PTSD.  See 38 C.F.R. § 
3.304(f) (2008); see also Cohen v. Brown, 10 Vet. App. 128, 
138 (1997), and Pentecost v. Principi, 16 Vet. App. 124, 129 
(2002).

The Veteran has claimed three specific stressors:  mortar 
attacks occurring at the military base in Nha Trang between 
December 1964 and February 1965, loading and unloading dead 
bodies arriving by plane at the base, and contracting malaria 
which led to high fevers causing hallucinations.  See June 
2009 statement by the Veteran regarding stressors.  

At the June 2009 travel board hearing, the Veteran noted that 
his unit, the MATS 8th Aerial Port Squadron which was 
attached to the Army 5th Special Forces Unit for logistical 
support, was stationed at the military base at Nha Trang, 
Vietnam.  The Veteran states that he and his unit were moved 
there around December 1964.  He further notes that within 30 
to 45 days of his arrival on the base there were night mortar 
attacks that would awaken him and shake him from his bunk.  
He states that there were constant mortar attacks while he 
was stationed at that base.  The Board acknowledges that the 
RO researched military history:  USAF Base attacks online to 
determine whether the Air Force Base at Nha Trang was 
attacked during the time the Veteran was stationed there.  
The researched revealed that the base was not attacked until 
August 1965 which was after the Veteran had transferred out 
of Vietnam.  However, a request was not sent to JSRRC to 
determine if any mortar attacks occurred there.  As such the 
Board finds that it is necessary to request JSRRC to 
determine if the military base at Nha Trang was under mortar 
attacks during the period of December 1964 to February 1965.

The Veteran further stated at the June 2009 hearing that he 
was assigned to load and unload dead bodies that arrived at 
the base.  The Board notes that the Veteran's military 
operational specialty (MOS) was that of air passenger 
specialist.  He notes a particular incident in which he was 
tasked with unloading several bodies, many of which had been 
tossed about in the plane and the body bags had split open 
and made a huge mess in the plane.  He was assigned to clean 
the plane and he stated that memories of the stench from the 
dead bodies and the all the blood and body parts has 
profoundly effected him.  The Board finds that it is 
necessary to determine whether someone with the Veteran's MOS 
would have been loading and unloading dead bodies and if the 
Veteran could have been assigned to deal with loading and 
unloading dead bodies while stationed in Nha Trang, Vietnam.  

Additionally, the Board notes that the Veteran mentioned 
having contracted malaria while stationed at Nha Trang.  He 
stated in his June 2009 statement that he was hospitalized at 
the 8th Field hospital at Nha Trang for treatment.  He 
further states that the high fevers associated with the 
malaria caused him to hallucinate and believe that he had 
lost both of his legs.  He states that his reoccurring 
nightmares often replay this incident.  

Finally, the Board recognizes a duty to provide a VA 
examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
38 C.F.R. § 3.159(c)(4)(i) (2007); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Board notes that the 
Veteran is currently diagnosed with PTSD according to the 
December 2003 letter from a VA psychiatrist.  As such, the 
Board finds that if the Veteran's stressor(s) is verified, 
then an examination is necessary to determine whether there 
is a nexus between the verified in-service stressor and the 
current symptomatology of the PTSD.

Accordingly, the case is REMANDED for the following action:

1.	Review the file and prepare a summary 
of the stressors claimed by the Veteran 
including:  mortar attacks occurring at 
the military base in Nha Trang between 
December 1964 and February 1965, 
loading and unloading dead bodies 
arriving by plane at the base, and 
contracting malaria which led to high 
fevers causing hallucinations.

2.	 Request from the National Personnel 
Records Center (NPRC) in St. Louis, 
Missouri, or other appropriate source, 
the following:

Unit records for the 8th Aerial Port 
Squadron which was attached to the 
Army 5th Special Forces Unit for the 
period of December 1964 to February 
1965.

Efforts to obtain the foregoing records 
must continue until it is determined 
that they do not exist or that further 
attempts to obtain them would be 
futile.  The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from which they are sought and 
this should be documented for the 
record.  38 U.S.C.A. § 5103A(b); 38 
C.F.R. § 3.159(c)(2) (2008).

3.	Send a letter to the U.S. Army & Joint 
Services Records Research Center 
(JSRRC) asking them to provide any 
available information which might 
corroborate the Veteran's asserted in-
service stressors.  Please provide 
JSRRC with the following:  the prepared 
summary of the Veteran's claimed 
stressors, copies of the Veteran's DD-
214, and any service personnel records 
obtained showing service dates, duties, 
and units of assignment.  JSRRC should 
specifically determine whether the 
Veteran's MOS of air passenger 
specialist would have included the 
loading and unloading of dead bodies 
and whether the veteran would have done 
this at Nha Trang.  All efforts to 
obtain these records should be 
documented in the claims folder.  
Requests must continue until the AOJ 
determines that the records sought do 
not exist or that further efforts to 
obtain those records would be futile.

4.	IF AND ONLY IF the Veteran's stated 
stressor(s) are verified, schedule the 
Veteran for a VA psychiatric 
examination to determine the nature and 
likely etiology of the Veteran's 
currently diagnosed PTSD.  The claims 
file, including a copy of this REMAND, 
must be made available to the examiner 
for review, and the examination report 
should reflect that the claims folder 
was reviewed in connection with the 
examination.  The examiner should, to 
the extent possible, without resorting 
to speculation, provide an opinion as 
to whether the Veteran's (PTSD) is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent), etiologically related to any 
of the Veteran's verified stressor(s).  
A detailed rationale should be provided 
for all opinions.

5.	After completion of the above, and any 
other development deemed necessary, 
review the expanded record and 
determine if the Veteran has submitted 
evidence sufficient to warrant 
entitlement to the benefits sought.  
Unless the benefits sought on appeal 
are granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




